         Case 3:21-cr-00284-JD Document 39 Filed 08/20/21 Page 1 of 3



     ALANNA D. COOPERSMITH, SBN 248447
1    Attorney at Law,
     717 Washington Street
2    Oakland, California 94607
     T-(510) 628-0596
3    F-(866) 365-9759
     alanna@eastbaydefense.com
4
     Attorney for Defendant,
5    Gustabo Ramos
6
           UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
7
                               SAN FRANCISCO DIVISION
8
                                                            NO. 21-CR-00284 JD
9    UNITED STATES OF AMERICA,
10
              Plaintiff,                                    STIPULATION AND ORDER FOR
11                                                          CONTINUANCE OF STATUS
              vs.                                           HEARING AND EXCLUSION OF
12                                                          TIME
     GUSTABO RAMOS,
13

14            Defendant.

15
              Defendant Gustabo Ramos, by and through his counsel, Alanna Coopersmith, and the
16
     Government, by and through Assistant United States Attorney, Yoosun Koh, stipulate and agree
17
     as follows:
18
              A status hearing is scheduled for August 23, 2021. The government has produced
19
     extensive discovery to the defense on a rolling basis, which defense counsel is continuing to
20
     review, analyze, and to discuss with her client. Both parties are awaiting laboratory testing of a
21
     substance in question. Defendant is in a Covid quarantine, hindering defense counsel’s ability to
22
     meet with her client either in person or by video.
23
              The parties stipulate to a continuance of the status hearing to October 4, 2021 and agree
24
     that the period of time from August 23, 2021 through October 4, 2021 should be excluded under
25
     the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), for the purpose
26

27
     of effective preparation of counsel, taking into account the exercise of due diligence. See 18

28
     U.S.C. § 3161(h)(7)(B)(iv).

                                                      -1-
     21-CR-00284 JD Stip. & Order to Continue
         Case 3:21-cr-00284-JD Document 39 Filed 08/20/21 Page 2 of 3




1             IT IS SO STIPULATED.
2

3           August 20, 2021
     DATED: ________________                          Respectfully submitted,
4
                                                      STEPHANIE HINDS
5                                                     Acting United States Attorney

6

7
                                                      _____________________________
                                                                 /s/
8                                                     YOOSUN KOH
                                                      Assistant United States Attorney
9

10
     DATED: _________________
             August 20, 2021
11                                                    _____________________________
                                                                 /s/
                                                      ALANNA COOPERSMITH
12
                                                      Attorney for Defendant,
13                                                    GUSTABO RAMOS

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
     21-CR-00284 JD Stip. & Order to Continue
         Case 3:21-cr-00284-JD Document 39 Filed 08/20/21 Page 3 of 3



                                                ORDER
1
              Based on the foregoing stipulation of the parties and for good cause shown, it is hereby
2
     ORDERED that the status hearing set for August 23, 2021 shall be continued to October 4, 2021.
3
     Exclusion of time is necessary to allow defendant and his counsel reasonable time necessary for
4
     effective preparation, taking into account the exercise of due diligence. 18 U.S.C. §
5
     3161(h)(7)(B)(iv). The Court finds that the ends of justice to be served by excluding this time
6
     from computation under the Speedy Trial Act outweigh the best interests of the public and the
7
     defendant in a speedy trial.
8
              IT IS SO ORDERED. DATED: _August 20, 2021
9

10

11
                                                              __________________________________
                                                                             __________
                                                                                      _
12                                                            HON. JAMES DONATO
                                                              United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -3-
     21-CR-00284 JD Stip. & Order to Continue
